DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group II (method of making semiconductor device), species X, reflected in claims 16-27 in the reply filed on 06/16/2021 is acknowledged. Claims 1-15, 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 06/13/2020 appears to be acceptable.

Drawings
The drawings filed 06/13/2020 appears to be acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 cites, ‘wherein tilted sidewalls of the recesses are formed as a result of the oxide deposition’. The specification, ¶ 100 describes the tilted sidewalls of the recesses are resulted of a back etch process after the oxide deposition. This is contradictory and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Xie et al. (US 20160293757 A1).

Regarding independent claim 16, Xie et al. teach a method of processing a power semiconductor device, the method comprising: 
providing a semiconductor body 12 (fig. 1B; ¶ 0019);
recessing portions of the semiconductor body 12 so as to create a plurality of mesas 16, 18 protruding from a remaining bulk portion of the semiconductor body 12;
forming a first insulation layer 22 on the remaining bulk portion 12 in between the mesas; 
forming a gate oxide layer (‘gate structures 40’, fig. 1K; ¶ 0029, gate structure includes gate insulation layer and gate electrode, ¶ 0025) on the mesas;
depositing a gate electrode layer (‘gate structures 40’, fig. 1K; ¶ 0029) on the first insulation layer 22 and on the gate oxide layer;
forming a second insulation layer 34, 36 (fig. 1K; ¶ 0027) filling a space between neighboring mesas and such that portions of the gate electrode layer (‘gate structures 40’, fig. 1K; ¶ 0029) are exposed at a level above the mesas 16, 18; and
recessing the exposed portions of the gate electrode layer down to a defined recess (fig. 1K-1M; ¶ 0029-¶0031) depth so as to create recesses 38B adjacent to respective upper portions of the mesas.

Regarding claim 17, Xie et al. further teach, the method of claim 16, wherein the recess depth (38B) is located deeper than a top edge of the gate electrode layer 40A (fig. 1M).



Claims 16, 18-21 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20200258941 A1).

Regarding independent claim 16, Lee et al. teach a method of processing a power semiconductor device, the method comprising: 
providing a semiconductor body 110;
recessing portions of the semiconductor body 110 so as to create a plurality of mesas 111 protruding from a remaining bulk portion of the semiconductor body 110 (fig. 2; ¶ 0042);
forming a first insulation layer 150 on the remaining bulk portion 110 in between the mesas 111 (fig. 5; ¶ 0053); 
forming a gate oxide layer 160 on the mesas 111 (fig. 6; ¶ 0057);
depositing a gate electrode layer 175 on the first insulation layer 150 and on the gate oxide layer 160 (fig. 7; ¶ 0059);
forming a second insulation layer 190 filling a space between neighboring mesas 111 and such that portions of the gate electrode layer 175 are exposed at a level above the mesas 111 (fig. 8; ¶ 0066); and
recessing the exposed portions of the gate electrode layer 175 down to a defined recess depth so as to create recesses 195 adjacent to respective upper portions of the mesas 111 (fig. 10; ¶ 0071).

Regarding claim 18, Lee et al. further teach, the method of claim 16, wherein the recess depth is located at a same level as a top edge of the gate electrode layer 175 within a variation of at most 10% of a thickness of the gate oxide layer (fig. 10).

Regarding claim 19, Lee et al. further teach, the method of claim 16, wherein the recess 195 depth is located at a higher level than a top edge of the gate electrode layer 175 in the middle between two neighboring mesas (fig. 10, below the bottom edge of layer 190).

Regarding claim 20, Lee et al. further teach, the method of claim 16, wherein a layer thickness of the deposited gate electrode layer 175 (fig. 10, below the bottom edge of layer 190) is equal to or smaller than one third of a mesa height of the mesas 111.

Regarding claim 21, Lee et al. further teach, the method of claim 16, further comprising: forming a third insulation layer 200 on top of the gate electrode layer 175 inside the recesses 195 (fig. 11; ¶ 0075).

Regarding claim 24, Lee et al. further teach, the method of claim 16, further comprising: removing the gate oxide layer 160 from upper ends of one of the mesas by an etch process (¶ 0072).

Regarding claim 25, Lee et al. further teach, the method of claim 16, further comprising: filling the recesses 195 with a metal 220 (fig. 13; ¶ 0084).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 16 as above, and further in view of Balakrishnan et al. (US 20190067280 A1).

Regarding claim 22, Lee et al. teach all the limitations described in claim 21.
But Lee et al. are silent upon the provision of wherein the third insulation layer (top spacer) is formed by an oxide deposition having sputtering and depositing components.
However, Balakrishnan et al. teach a similar structure, wherein the top spacer 132 is formed by an oxide deposition having sputtering and depositing components (¶ 0064).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to substitute the top spacer material of Lee et al. with the specified oxide material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 

Regarding claim 23, ‘The method of claim 22, wherein tilted sidewalls of the recesses are formed as a result of the oxide deposition’, Lee et al. and Balakrishnan et al. are not explicit on the claimed feature tilting of the recesses. However, Lee et al. and Balakrishnan et al. teach the structure, the composition materials and even the steps to manufacture the claimed recesses. As the structure, composition materials and manufacturing steps are same; this is naturally recognized that the recesses of Lee et al. and Balakrishnan et al. should have the same property (tilting) to the claimed one. See MPEP § 2112.01.


Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 16 as above, and further in view of Park et al. (US 20190081180 A1).

Regarding claim 26, Lee et al. teach all the limitations described in claim 16.
But Lee et al. are silent upon the provision of wherein the method of claim 16, further comprising: filling the recesses with a semiconductive material so as to form a contact plug.
However, Park et al. teach a similar structure, wherein filling the recesses OP (fig. 10; ¶ 0053-¶ 0054) with a semiconductive material 112 so as to form a contact plug.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Lee et al. and Park et al. to form S/D contact structure of the vertical transistor according to the teachings of Park et al. because this process is an alternative process which is well known and commonly used in the art to form a S/D contact of a vertical transistor.

Regarding claim 27, Lee et al. and Park et al. further teach, the method of claim 26, further comprising: shielding a surface portion of each of the contact plugs so as to form silicided contact portions 136 (Park et al., fig. 12).

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817